IN THE MATTER OF THE PETITION                  •       IN THE
FOR REINSTATEMENT OF
GRASON JOHN-ALLEN ECKEL TO                     •       COURT OF APPEALS
THE MARYLAND BAR
                                               •       OF MARYLAND

                                               •       Misc. Docket AG
                                               •       No. 64
                                               •       September Term, 2015

                                          ORDER


         The Court having considered the Petition for Reinstatement of Grason John-Allen

Eckel and the response filed thereto by Bar Counsel in the above captioned case, it is this

18th day of February, 2016

         ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, GRANTED, and the Petitioner, Grason John-Allen Eckel is hereby reinstated by

this Court to the practice of law in Maryland, and it is further

         ORDERED, that said reinstatement is conditioned upon Petitioner's compliance

with the terms of the Alcohol/Drug Monitoring Agreement entered into by Petitioner on

December 15, 2015, and it is further

         ORDERED, that the Clerk of this Court shall replace the name of Grason

John-Allen Eckel on the register of the attorneys in this Court and certify that fact to the

Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this

State.


                                                       /s/ Mary Ellen Barbera
                                                       Chief Judge